DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In claim 17 Applicant recites “a means for varying a resistance of the first electrode”, said means disclosed in the specification is an electrode which becomes electroplated due to an electrochemical reaction (resulting in the resistance increasing to the point that the current drops to essentially zero).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Requiring “the system is configured to function as an electrochemical controlled rheostat switch” does not further limit the claims. Applicant already requires this in claim 2 via the electrochemical reaction resulting in electroplating which varies the resistance such that this claim does not add any structure or functionality.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-8, 12, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over DeNuzzio (WO 99/12606).
Regarding claim 2, DeNuzzio discloses a drug delivery system, comprising: a first electrode (starting on pg 15, ll 20; especially pg 6 ll 17 to pg 7 ll 5); a first hydratable matrix operably attached to the first electrode (sections starting on both pg 7 line 14 and pg 8 ll 25; the electrolytes described starting on pg 7 are used in the drug reservoir described starting on pg 8 – the electrolytes are described separately because while the electrolytes are in both reservoirs, the ionic drug is not necessarily in both reservoirs depending on if one or both electrodes are arranged to deliver a drug), the first hydratable matrix comprising an ionic medicament (pg 10 ll 5 and 6); a second electrode (pg 11 ll 3); a power source operably coupled between the first electrode and the second electrode and configured to deliver current from the first electrode to the 
Regarding claims 3 and 4, wherein the first electrode comprises a metallic electrode - Ag (silver) (pg 6 ll 20).  
Regarding claim 5, wherein the first hydratable matrix comprises a sodium chloride solution (pg 7 ll 27 and 28).  
Regarding claim 6, wherein the first electrode is electroplated, during the first stage, with an AgCl surface layer (pg 6 ll 20 - silver halide, pg 7 ll 28 – NaCl preferred as electrolyte, which as per Applicant ¶39 results in an AgCl electroplated surface layer).  
Regarding claim 7, further comprising a second hydratable matrix operably attached to the second electrode (fig 5, pg 7 ll 11).  
Regarding claim 8, wherein the second hydratable matrix comprises a non-drug ionic electrolyte (pg 10 ll 5 and 6).  
Regarding claim 12, wherein the system is configured to function as an electrochemical controlled rheostat switch (see claim 2 above and the electroplating changing the resistance).  
Regarding clam 13, wherein the first stage is configured such that a desired dose of the ionic medicament is provided (see claim 2 above and pg 3 of 14 and 15 of reference, as the first stage is the drug delivery and electroplating and the second stage is when electroplating has occurred until the resistance is so high no more delivery is possible).  
Regarding claim 17, DeNuzzio discloses a drug delivery system, comprising: a first electrode (starting on pg 15, ll 20; especially pg 6 ll 17 to pg 7 ll 5); a first hydratable matrix operably attached to the first electrode (sections starting on both pg 7 line 14 and pg 8 ll 25; the electrolytes described starting on pg 7 are used in the drug reservoir described starting on pg 8 – the electrolytes are described separately because while the electrolytes are in both reservoirs, the ionic drug is not necessarily in both reservoirs depending on if one or both electrodes are arranged to deliver a drug), the first hydratable matrix comprising an ionic medicament (pg 10 ll 5 and 6); a second electrode (pg 11 ll 3); a power source operably coupled between the first electrode and the second electrode and configured to deliver current from the first electrode to the second electrode (pg 3 ll 24 and 25, fig 5), and a means for varying a resistance of the first electrode such that: in a first stage, current is delivered from the first electrode to the second electrode to cause the ionic medicament to be delivered to a patient through .  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeNuzzio (WO 99/12606) in view of Haak et al (US 5,445,606).
Regarding claims 9-11, while DeNuzzio substantially discloses the invention as claimed, it does not disclose a current regulator connected between the first electrode and the second electrode, wherein the current regulator comprises a resistor, nor wherein a value of the resistor is selected based on a power source voltage, a maximum required current, or an application of the electrotherapeutic system.  
Haak discloses a control circuit which utilizes a current regulator including a variable resistor 51 (among other structure, see fig 3) connected between the first and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeNuzzio to include a current regulator connected between the first electrode and the second electrode, wherein the current regulator comprises a resistor, and wherein a value of the resistor is selected based on a power source voltage and an application of the electrotherapeutic system as taught by Haak to further control the rate at which the medicament enters the body.
Regarding claims 15 and 16, while DeNuzzio substantially discloses the invention as claimed, it does not disclose the material of the second electrode. Haak discloses its electrodes 15 and 25 may comprise Ag/AgCl and disclose many other metals (Col.5 ll 40-43). One specific example is a Zn-Ag/AgCl pair at the bottom of column 5 (different metals). Further, Applicant claims BOTH the first and second electrodes are made of the same and of different materials, indicating it is not critical to the invention as to which one is chosen. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize metals for both electrodes as taught by Haak and further it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the specific metals to utilize based on the list of Haak to achieve desired delivery and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeNuzzio (WO 99/12606) in view of Gross et al (US 5,991,655).
Regarding claim 14, while DeNuzzio substantially discloses the invention as claimed, it does not disclose the first electrode and the second electrode are printed on a substrate. 
Gross discloses a Ag/AgCl electrode arrangement where both electrodes are printed on a substrate which allows for ease in manufacturing as it is not necessary to effect a connection between the circuit board on one side of the reservoir means and the electrodes on the other side thereof (Col.9 ll 17-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeNuzzio such that the first electrode and the second electrode are printed on a substrate as taught by Gross to allow for ease in manufacturing.
Regarding claim 16, while DeNuzzio substantially discloses the invention as claimed, it does not disclose the material of the second electrode. Gross discloses using the same metal (silver/Ag) for both the electrode and counter-electrode (Col.9 ll 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeNuzzio such that the first electrode comprises a first metallic metal and the second electrode also comprises the first metallic material as taught by Gross to achieve desired delivery and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 8,386,029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader and/or obvious versions of the patented claims, especially in view of the references used in the rejections above.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,468,757. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader and/or obvious versions of the patented claims, especially in view of the references used in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783